DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant Application claims benefit as a continuation of the prior application 16/515,680 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 2/12/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamp et al. (U.S. 2018/0354283 A1).
Stamp et al. disclose the following claimed limitations:
Regarding independent Claim 1, an inkjet recording apparatus, comprising: 
a main body (16) including an ink container (8) in which ink to be used to perform printing on a print target is stored, and a solvent container (10) in which a solvent is stored (§§0068-0069, 0077 and Figs. 1-5); 
a print head (3) including a nozzle (32) which is connected to the ink container and from which pressurized and supplied ink is jetted, charging electrodes (34) that charge ink particles jetted from the nozzle with electricity, deflecting electrodes (35) that polarize the ink particles charged with electricity by the charging electrodes, and a gutter (36) that recovers ink not used for printing (§§0081-0083 and Fig. 2); and 
a head mounting unit (2) that is configured to be mountable to the print head and is connected to the main body (§§0068-0069, 0077 and Figs. 1-3; please note that the teaching “ink is delivered under pressure from ink supply system 2 to print head 3 and back via flexible tubes”, §0077, is interpreted to read on this limitation, as attachment of said flexible tubes constitutes a mounting arrangement); 
wherein the head mounting unit is mountable at a bottom of the inkjet recording apparatus with a collection container (17) for collecting the waste liquid that has cleaned the print head (§§0078-0079 and Figs. 2, 3, 5).
Regarding Claim 2, wherein the head mounting unit performs a sucking or cleaning of the print head in a state where the print head is set on the head mounting unit (§§0006, 0071, 0096-0099).
Regarding Claim 3, wherein the head mounting unit performs at least one of cleaning and drying of the print head in a state where the print head is set on the head mounting unit (§§0006, 0071, 0096-0099).
Regarding Claim 4, wherein the head mounting unit is configured to be mountable on a wall surface of the main body (Fig. 3).
Regarding Claim 11, wherein the solvent is ejected from the nozzle of the print head to clean inside of the ink passage of the print head, and the waste liquid is collected in the collection container (§§0006, 0071, 0101).
Regarding Claim 12, wherein suction of the solvent after cleaning is performed from at least one of the nozzle and the gutter (§§0006, 0071, 0101).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (U.S. 2021/0229446 A1).
Yamaguchi et al. disclose the following claimed limitations:
Regarding independent Claim 17, a head cleaning apparatus that cleans a print head, comprising: 
a head mounting portion (300) for mounting to the print head (2, §§0020-0045 and Figs. 3, 4); and 
a liquid nozzle (242) that injects a solvent (§§0038, 0044-0045 and Figs. 3, 4), 
wherein the liquid nozzle is connected to a solvent container (22) storing the solvent for cleaning the print head through a pipe (238), and the solvent in the solvent container is supplied to the liquid nozzle of the head mounting portion through the pipe, the solvent is jetted inside the head mounting portion, and the print head is cleaned (§§0020-0062 and Figs. 2-4).
Regarding Claim 18, a start switch (sensor for print head) configured to start the cleaning of the print head, wherein the cleaning is started by turning on the start switch (§0050 and Fig. 6).
Regarding Claim 19, a collection container (23) for collecting a cleaning liquid installed on a lower portion of the head mounting portion (§§0040-0047 and Figs. 2-4).
Regarding Claim 20, wherein a function of blowing air on the print head is provided inside the head mounting portion (§0039 and Figs. 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp et al. (U.S. 2018/0354283 A1) in view of Yamaguchi et al. (U.S. 2021/0229446 A1).
Stamp et al. disclose all claimed limitations except the following:
Regarding Claim 5, wherein the head mounting unit includes a display unit that allows a worker to recognize a cleaning state of the print head.
Regarding Claim 6, wherein the main body includes an operation display unit, and the operation display unit displays a display for a worker to recognize a cleaning state of the print head.
Regarding Claim 7, wherein the display unit or the operation display unit indicates to the worker that the printing head is being cleaned when the print head is mounted on the head mounting unit and is being cleaned.
Regarding Claim 10, wherein a fitting portion for mounting the tip of the print head is formed on an upper portion of the head mounting unit. 
Regarding Claim 13, wherein a liquid nozzle is provided in the head mounting unit, and cleaning liquid is discharge from the liquid nozzle toward the print head to perform cleaning.
Regarding Claim 14, wherein the display unit or the operation display unit indicates to the worker that the printing head is being cleaned when the print head is mounted on the head mounting unit and is being cleaned.
Yamaguchi et al. disclose the following claimed limitations:
Regarding Claim 5, wherein the head mounting unit includes a display unit (3) that allows a worker to recognize a cleaning state of the print head (§0048).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the display unit of Yamaguchi et al. into the inkjet recording apparatus of Stamp et al. to facilitate scheduling printing and consumable replacement.
Regarding Claim 6, wherein the main body includes an operation display unit, and the operation display unit displays a display for a worker to recognize a cleaning state of the print head (§0048). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the display unit of Yamaguchi et al. into the inkjet recording apparatus of Stamp et al. to facilitate scheduling printing and consumable replacement.
Regarding Claim 7, wherein the display unit or the operation display unit indicates to the worker that the printing head is being cleaned when the print head is mounted on the head mounting unit and is being cleaned (§0048). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the display unit of Yamaguchi et al. into the inkjet recording apparatus of Stamp et al. to facilitate scheduling printing and consumable replacement.
Regarding Claim 10, wherein a fitting portion (52, 54) for mounting the tip of the print head is formed on an upper portion of the head mounting unit (§0043). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the fitting portion of Yamaguchi et al. into the inkjet recording apparatus of Stamp et al. to facilitate print head attachment and drainage of waste liquid.
Regarding Claim 13, wherein a liquid nozzle (242) is provided in the head mounting unit, and cleaning liquid is discharge from the liquid nozzle toward the print head to perform cleaning (§§0038, 0044-0045 and Figs. 3, 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the liquid nozzle of Yamaguchi et al. into the inkjet recording apparatus of Stamp et al. to facilitate cleaning the print head while .
Regarding Claim 14, wherein the display unit or the operation display unit indicates to the worker that the printing head is being cleaned when the print head is mounted on the head mounting unit and is being cleaned (§0048). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the display unit of Yamaguchi et al. into the inkjet recording apparatus of Stamp et al. to facilitate scheduling printing and consumable replacement. 
Claim(s) 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp et al. (U.S. 2018/0354283 A1) and Yamaguchi et al. (U.S. 2021/0229446 A1), further in view of Mori (U.S. 2007/0209539 A1).
Stamp et al. as modified by Yamaguchi et al. disclose all claimed limitations except the following:
Regarding Claim 8, wherein the display unit or the operation display unit displays an alarm when there is an abnormality in cleaning the print head.
Regarding Claim 9, wherein the display unit or the operation display unit displays whether or not the collection container is mounted on the head mounting unit.
Regarding Claim 15, wherein the display unit or the operation display unit displays an alarm when there is an abnormality in cleaning the print head.
Regarding Claim 16, wherein the display unit or the operation display unit displays whether or not the collection container is mounted on the head mounting unit.
Mori discloses the following claimed limitations: 
Regarding Claim 8, wherein the display unit or the operation display unit displays an alarm when there is an abnormality in cleaning the print head (§0103). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the display unit function of Mori into the inkjet recording apparatus of Stamp et al. to alert user if user action is needed to complete cleaning the print head.
Regarding Claim 9, wherein the display unit or the operation display unit displays whether or not the collection container is mounted on the head mounting unit (§0103). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the display unit function of Mori into the inkjet recording apparatus of Stamp et al. to alert user if user action is needed to complete cleaning the print head.
Regarding Claim 15, wherein the display unit or the operation display unit displays an alarm when there is an abnormality in cleaning the print head (§0103). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the display unit function of Mori into the inkjet recording apparatus of Stamp et al. to alert user if user action is needed to complete cleaning the print head.
Regarding Claim 16, wherein the display unit or the operation display unit displays whether or not the collection container is mounted on the head mounting unit (§0103). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the display unit function of Mori into the inkjet recording apparatus of Stamp et al. to alert user if user action is needed to complete cleaning the print head.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853           




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853